Citation Nr: 0612753	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired liver 
disease, described as hepatitis and hepatitis C.

2.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to August 
1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not suffer from an acquired liver 
disease, described as hepatitis and hepatitis C, which can be 
related to his period of active military service.

2.  The veteran does not suffer from pancreatitis which can 
be related to his period of active military service.


CONCLUSIONS OF LAW

1.  An acquired liver disease, described as hepatitis and 
hepatitis C, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5013A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 3.303 (2005). 

2.  Pancreatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5013A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done in May 2001.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a January 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
October 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, no rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.


III.  Factual background and analysis

A.  Liver disease, described as hepatitis and hepatitis C

The veteran contendes that he developed hepatitis in service 
from obtaining tattoos.  Therefore, he believes that service 
connection should be awarded.  His service medical records 
(SMRs) do not show any complaints of, or treatment for, any 
liver disease, to include hepatitis or hepatitis C.  
Laboratory studies performed during an April 1981 
hospitalization for alcohol detoxification did not find any 
hepatitis.

Numerous VA outpatient treatment records developed between 
1986 and 2004 show that the veteran was first diagnosed with 
alcoholic hepatitis in October 1985.  According to his 
private physician in May 2002, the veteran was subsequently 
diagnosed with hepatitis C in 1994.  

In January 2004, his private physician stated that since June 
2003 the veteran had no biochemical or virologic evidence of 
chronic hepatitis.  It seemed that his only risk factor for 
acquiring a blood-borne illness was his having tattoos, which 
the veteran associated with his military service.

After a careful review of the evidence of record, the Board 
finds that service connection for liver disease, to include 
hepatitis and hepatitis C, is not warranted.  The objective 
evidence of record does not show that any liver disease, to 
include any form of hepatitis, was present in service.  
Moreover, while hepatitis was diagnosed in 1985 and the more 
specific hepatitis C was noted in 1994, the current evidence 
indicates that there has not been any objective indication of 
any type of hepatitis since 2003.  Therefore, since there is 
no indication of any disease in service, or of any current 
disability, service connection cannot be awarded.

B.  Pancreatitis

The veteran's SMRs show that he was hospitalized between 
April and May 1981 for alcohol detoxification, with a five-
year history of heavy drinking and daily blackouts.  He was 
intoxicated at admission, and also admitted to drug use.  He 
had some flank tenderness to palpation.  Laboratory reports 
were normal, pancreatitis was not diagnosed.  The separation 
examination was negative.  

After service, the veteran was seen for pancreatitis in 
February 1986.  A March to April 1986 VA hospital report 
noted that he had been drinking since the age of six years.  
Alcoholic pancreatitis was diagnosed. 

In July 2001, the veteran's physician stated that the veteran 
had informed him that his pancreatitis had begun in service.  
In October 2001, his private physician stated that the 
veteran had told him that he had developed abdominal pain and 
pancreatitis in service.  He was being treated for chronic 
pancreatitis.  VA outpatient treatment records developed 
between July 2001 and May 2004 indicated that he was 
receiving continuing treatment for pancreatitis.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for pancreatitis is 
not warranted.  While the veteran was found to suffer from 
this disorder in February 1986, there is no indication that 
it was present in service, nor is there any objective 
evidence of record that this disorder is etiologically 
related to service.  Therefore, it is found that service 
connection is not justified for pancreatitis.


ORDER

Entitlement to service connection for an acquired liver 
disease, described as hepatitis and hepatitis C, is denied.

Entitlement to service connection for pancreatitis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


